                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                     WESTERN DIVISION
                               Civil Action No. 5:16-CV-298-BO

GARY AND ANNE CHILDRESS, RUSSELL
AND SUZANNAH HO, and MICHAEL
CLIFFORD, on behalf of themselves and others
similarly situated,

                 Plaintiffs,                                 NOTICE OF WITHDRAWAL OF
                                                         DEFENDANTS’ MOTION FOR A PARTIAL
        v.                                              STAY PENDING RULE 23(f) PETITION FOR
                                                               PERMISSION TO APPEAL
JPMORGAN CHASE & CO., JPMORGAN
CHASE BANK, N.A., CHASE BANK USA,
N.A., and CHASE BANKCARD SERVICES,
INC.,

                 Defendants.


        On July 18, 2019, defendants JPMorgan Chase & Co., JPMorgan Chase Bank, N.A., Chase Bank

USA, N.A., and Chase Bankcard Services, Inc., by and through their undersigned counsel, moved this

Court for an order staying the disclosure of the class list and classmembers’ confidential financial

information pending resolution of Chase’s Rule 23(f) Petition for Permission to Appeal, filed on July 15,

2019, in the United States Court of Appeals for the Fourth Circuit. Plaintiffs filed their opposition to this

motion for a partial stay on August 15, 2019. On August 20, 2019, the Court of Appeals for the Fourth

Circuit denied Chase’s Rule 23(f) Petition for Permission to Appeal. Accordingly, Chase, through

counsel, hereby respectfully withdraws its motion for a partial stay.




             Case 5:16-cv-00298-BO Document 278 Filed 08/26/19 Page 1 of 3
Dated: August 26, 2019              Respectfully submitted,


                                    /s/ Pressly M. Millen
                                    Pressly M. Millen, NC State Bar No. 16178
                                    WOMBLE BOND DICKINSON (US) LLP
                                    555 Fayetteville Street, Suite 1100
                                    Raleigh, North Carolina 27601
                                    919-755-2100
                                    press.millen@wbd-us.com

                                    Alan E. Schoenfeld, NY State Bar No. 4500898
                                    WILMER CUTLER PICKERING
                                      HALE AND DORR LLP
                                    7 World Trade Center
                                    250 Greenwich Street
                                    New York, New York 10007
                                    212-230-8800
                                    alan.schoenfeld@wilmerhale.com

                                    Adam M. Cambier, MA State Bar No. 690525
                                    WILMER CUTLER PICKERING
                                      HALE AND DORR LLP
                                    60 State Street
                                    Boston, Massachusetts 02109
                                    617-526-6000
                                    adam.cambier@wilmerhale.com

                                    Attorneys for Defendants JPMorgan Chase & Co.,
                                    JPMorgan Chase Bank, N.A., Chase Bank USA, N.A.,
                                    and Chase Bankcard Services, Inc.




                                     2
         Case 5:16-cv-00298-BO Document 278 Filed 08/26/19 Page 2 of 3
                                    CERTIFICATE OF SERVICE

        I hereby certify that on August 26, 2019, the foregoing document has been electronically filed

using the CM/ECF system, which will send notification of such filing to the following:

        Kieran J. Shanahan
        Brandon S. Neuman
        Christopher S. Battles
        Shanahan Law Group, PLLC
        128 E. Hargett Street, Third Floor
        Raleigh, North Carolina 27601
        919-856-9494
        kieran@shanahanmcdougal.com
        bneuman@shanahanmcdougal.com
        cbattles@shanahanmcdougal.com

        Knoll D. Lowney
        Smith & Lowney, PLLC
        2317 E. John Street
        Seattle, Washington 98112
        206-860-2883
        knoll@smithandlowney.com

        Mark A. Griffin
        Raymond J. Farrow
        Keller Rohrback LLP
        1201 Third Avenue, Suite 3200
        Seattle, Washington 98101
        206-623-1900
        mgriffin@kellerrohrback.com
        rfarrow@kellerrohrback.com


                                                /s/ Pressly M. Millen
                                                Pressly M. Millen




          Case 5:16-cv-00298-BO Document 278 Filed 08/26/19 Page 3 of 3
